Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application is a national stage of PCT/EP2019/051230, filed 1/18/2019, claiming priority to PCT EP2018 051278, filed 1/19/2018.
Election/Restrictions
Claims 1-18 are pending in the application. Applicants’ election, stated to be with traverse, of Group I, claims 1-14, in the reply filed on 11/26/2021 is acknowledged.
At paragraph 11 the Restriction Requirement set forth 9/27/2021 states that if Applicants’ reply to the Requirement does not distinctly and specifically point out errors in the restriction requirement, the election provided in that reply will be treated as an election without traverse,
Applicants’ reply does not point out or otherwise discuss any errors in the Office’s Unity of Invention analysis, set forth in paragraphs 6-10 of the 9/27/2021 Restriction Requirement. 
At para 11 the 9/27/2021 Restriction Requirement states that if, as is the case here, a reply does not distinctly and specifically point out errors in the restriction requirement, the election is treated as one without traverse. The requirement is now made FINAL.
Accordingly, claims 15-18 are withdrawn, as drawn to a non-elected invention.
Applicants’ election of species is also acknowledged.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Specification
The disclosure is objected to because it contains an embedded hyperlink at p. 7. Applicants are required to delete the embedded hyperlink and/or other form of browser-

The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 4, 16, 17, and 18 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention. 
These claims contains expressions beginning “preferably..” or “such as…”  As explained in MPEP 2173.05(d), statements of examples and preferences in a claim make the claim indefinite because they lead to confusion as to the intended scope of the claim.
Claim Rejections - 35 USC § 102
Please note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§102 and 103 (or as subject to pre-AIA  35 U.S.C. §§102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Applicants’ elected species is found allowable over prior art. Accordingly, the search was expanded to additional species.
As represented by the species below, claims 1-14 are rejected under 35 U.S.C. §102(a)(1) as anticipated by CAPLUS 1977:405966 (corresponding to JP 51125286). 
CAPLUS 1977:405966 discloses the compound below, CAS Registry No. 62917-34-4, as an anti-inflammatory:


    PNG
    media_image2.png
    227
    263
    media_image2.png
    Greyscale

This corresponds to formula (I) with X,Y,Z = CH; A = pyrrolidinyl; R1 = benzyl,; R2 = phenyl; and R3 = H.
	
Additionally, as represented by the species below, claims 1-14 are rejected under 35 U.S.C. §102(a)(1) as anticipated by Owen, D. et al., Bioorg. Med. Chem Lett 2009, vol 19, pp. 1702-1706, which discloses the compound below:

    PNG
    media_image3.png
    292
    187
    media_image3.png
    Greyscale

This corresponds to formula (I) with Z = N, X,Y = CH; A = piperidinyl; R1 = CO-R11, where R11 = C4-alkoxy; R2 = phenyl; and R3 = H.

	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622